Citation Nr: 1741564	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  12-27 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of right shin splint with right patellar tendinitis.

2.  Entitlement to a rating in excess of 10 percent for residuals of left shin splint with left patellar tendinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from January 1999 to January 2003.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2012 rating decision, by the Houston, Texas, Regional Office (RO), which denied the claims of entitlement to a rating in excess of 10 percent for residuals of right shin splint with right patellar tendinitis, and a rating in excess of 10 percent for residuals of left shin splint with left patellar tendinitis.  The Veteran perfected a timely appeal to that decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

In his substantive appeal (VA Form 9), dated in September 2012, the Veteran requested that he be scheduled for a videoconference hearing conducted by a Veterans' Law Judge (VLJ) in Washington, D.C.  Accordingly, by letter dated August 11, 2017, the Veteran was informed that his Video conference hearing was scheduled before a Veterans' Law Judge for September 11, 2017.  The Veteran is noted to have failed to report for the September 11, 2017 Board Video hearing.  However, on August 18, 2017, he specifically requested that the Board video hearing be rescheduled as he was scheduled to be out of town.  

The Board notes that this request to reschedule his hearing was received prior to the date of his scheduled hearing.  The record does not reflect that VA has taken action to reschedule the Veteran's hearing before the Board.  Accordingly, the Board finds that the above issues must be remanded at this time in order to schedule the Veteran for a hearing before a Veterans Law Judge, as the Veteran has requested.  


Accordingly, the case is REMANDED for the following action:


Schedule the Veteran for a video conference hearing before a Veterans Law Judge, consistent with his request in the August 2017 statement.  Notify him and his representative of the date, time and location of this hearing. Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same please add appropriate documentation to the claims file.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


